3Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
        
                        DETAILED ACTION	

1. 	This action is response to the amendment filed on 1 December 2020 in which claims 1-2, 4-13, 15-18 and 20 are presented for future examination. 

                                                     Allowable Subject Matter

2.	Claims 1-2, 4-13, 15-18 and 20 are allowable in light of the Applicant’s argument and in light of the prior art made of record.

                    Reasons for Allowance

3.	The following is an examiner's statement of reasons for allowance: 
Upon searching variety of databases, the examiner considering Applicant’s provided prior-art and examiner research of prior-art with are mention in form-892 and with the respect of Applicant’s arguments clarify the difference and uniqueness of invention. It still hold the novelty even if the closest prior art US Publication No. 20090284344 and the Applicant’s provided IDS, US Patent no. 8966276 combined. 
Claims 1, 12 and 17 in conjunction with all other limitations of the dependent claims, "transmitting the modified matrix to the user device, and subsequently deleting the modified matrix from memory; and responsive to receiving a user authentication 
Therefore, Claims 1-2, 4-13, 15-18 and 20 are hereby allowed in view of applicant’s persuasive arguments and in the light of amendments to the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

        Conclusion

4. 	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure (see form “PTO-892 Notice of Reference Cited”).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Monjour Rahim whose telephone number is (571)270-3890. The examiner can normally be reached on 7:00 AM -5:00 PM (Mo-Th).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 571-272-2419.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


 /Monjur Rahim/
Patent Examiner
United States Patent and Trademark Office
Art Unit: 2436; Phone: 571.270.3890
E-mail: monjur.rahim@uspto.gov
Fax: 571.270.4890





In regard to claim 1: 
storing an original matrix comprising a plurality of cells, wherein each of the plurality of cells is in a selected state or an unselected state (Craymer, ¶33, 58).
receiving, from a user device, an original pin, wherein the original pin comprises a plurality of characters (Craymer, ¶118).  
Craymer does not explicitly suggest, selecting a bit operation; however in a same field of endeavor Kursun discloses this operation (Kursun, ¶43).

storing the bit operation and deleting the original pin from memory
transmitting the modified matrix to the user device, and subsequently deleting the modified matrix from memory (Craymer, ¶200, 189).
and responsive to receiving a user authentication request  from the user device, the request comprising an authentication pin and the modified matrix, authenticating a user (Craymer, ¶120-122, 117).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include the method of selected and unselected from plurality of grids for user authentication matrix of Craymer with the re-computing matrix with selected bit/logical operation disclosed in Kursun because metric-based decision process may be used for threat profiling, security-based data and decisions, and risk-based actuation, stated by Kursun at para.85.

In regard to claim 2: 
wherein each of the plurality of cells of the original matrix has a state that is selected by a user (Craymer, ¶33).

In regard to claim 4: 
Craymer does not explicitly suggest, wherein the bit operation comprises one of an AND operation, an OR operation, a NAND operation, or an XOR operation; however in a same field of endeavor Kursun discloses this operation (Kursun, ¶44).


In regard to claim 5: 
Craymer does not explicitly suggest, wherein the bit operation is pseudo-randomly selected; however in a same field of endeavor Kursun discloses this operation (Kursun, ¶44).
Same motivation for combining the respective features of Craymer and Kursun applies herein, as discussed in the rejection of claim 1.  

In regard to claim 6: 
wherein generating the modified matrix comprises: subdividing the plurality of cells of the original matrix into a plurality of groups of cells, wherein each group of cells comprises a predetermined number cells (Craymer, ¶181).
for each group of cells, converting the group of cells into an N-bit cell number based on the states of each cell in the group of cells (Craymer, ¶188, 181)
Craymer does not explicitly suggest, converting each of the plurality of characters of the original pin into an N-bit pin character number; however in a same field of endeavor Kursun discloses this operation (Kursun, ¶58, 69, 51, and 8).

Craymer does not explicitly suggest, for each group of cells, performing the bit operation on the N-bit cell number and an n-bit pin character number corresponding to one of the plurality of characters of the original pin to generate an N-bit modified cell 
Craymer does not explicitly suggest, and converting each N-bit modified cell number into a matrix representation to collectively form a modified matrix; however in a same field of endeavor Kursun discloses this operation (Kursun, ¶69, 51) 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include the method of selected and unselected from plurality of grids for user authentication matrix of Craymer with the re-computing matrix with selected bit/logical operation disclosed in Kursun because metric-based decision process may be used for threat profiling, security-based data and decisions, and risk-based actuation, stated by Kursun at para.85.

In regard to claim 7: 
Craymer does not explicitly suggest, wherein converting an N-bit modified cell number into a matrix representation comprises, for each bit of an N-bit modified cell number: however in a same field of endeavor Kursun discloses this operation (Kursun, ¶69, 51) 
responsive to determining that a value of the bit is zero, creating a cell that is in an unselected state (Craymer, ¶192).
and responsive to determining that a value of the bit is one, creating a cell that is in an selected state (Craymer, claim 1, ¶117, 14).
Same motivation for combining the respective features of Craymer and Kursun applies herein, as discussed in the rejection of claim 6.  
 
claim 8: 
Craymer does not explicitly suggest, wherein the predetermined number of cells comprises 8 cells and each N-bit number is an 8-bit number; however in a same field of endeavor Kursun discloses this operation (Kursun, ¶45).
Same motivation for combining the respective features of Craymer and Kursun applies herein, as discussed in the rejection of claim 6.  

In regard to claim 9: 
wherein converting a group of cells into an N-bit cell number based on the states of each cell in the group of cells comprises: pseudo-randomly assigning each cell of the group of cells to correspond to an Nth place of the N-bit cell number, the N-bit cell number comprising N places (Craymer, ¶188, 181)
 Craymer does not explicitly suggest, and for each of the N places of the N-bit cell number, insert a value of zero or one based on whether the cell assigned to the Nth place is in a selected state or an unselected state however in a same field of endeavor Kursun discloses this operation (Kursun, ¶58, 69, 51, 8).
Same motivation for combining the respective features of Craymer and Kursun applies herein, as discussed in the rejection of claim 6.  

In regard to claim 10: 
wherein authenticating a user comprises: generating a verification matrix based on the original matrix, the authentication pin and the bit operation; comparing the verification matrix to the authentication matrix; and responsive to determining that the 

In regard to claim 11: 
Craymer does not explicitly suggest, further comprising: selecting a new bit operation; generating, based on the original matrix, the authentication pin, and the new bit operation, a new modified matrix; and transmitting the new modified matrix to the user device however in a same field of endeavor Kursun discloses this operation (Kursun, ¶69, 51, 8).
Same motivation for combining the respective features of Craymer and Kursun applies herein, as discussed in the rejection of claim 6.  

In regard to claim 12: 
a processor communicatively coupled to a memory, the processor configured to:  POU820160761US01Page 31 of 34store an original matrix comprising a plurality of cells, wherein each of the plurality of cells is in a selected state or an unselected state (Craymer, ¶33, 58).
receive, from a user device, an original pin, wherein the original pin comprises a plurality of characters (Craymer, ¶118).
Craymer does not explicitly suggest, select a bit operation; generate, based on the original matrix, the original pin, and the bit operation, a modified matrix; however in a same field of endeavor Kursun discloses this operation (Kursun, ¶43, 69, 8, 51).
store the bit operation and delete the original pin from memory;
transmit the modified matrix to the user device and subsequently delete the modified matrix from memory (Craymer, ¶200, 189).
from the user device, the request  comprising an authentication pin and an the modified matrix, authenticate a user (Craymer, ¶120-122, 117).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include the method of selected and unselected from plurality of grids for user authentication matrix of Craymer with the re-computing matrix with selected bit/logical operation disclosed in Kursun because metric-based decision process may be used for threat profiling, security-based data and decisions, and risk-based actuation, stated by Kursun at para.85.

In regard to claim 13: 
each of the plurality of cells of the original matrix has a state that is selected by a user (Craymer, ¶33).

In regard to claim 15: 
Craymer does not explicitly suggest, wherein the bit operation comprises one of an AND operation, an OR operation, a NAND operation, or an XOR operation however in a same field of endeavor Kursun discloses this operation (Kursun, ¶44).
 Same motivation for combining the respective features of Craymer and Kursun applies herein, as discussed in the rejection of claim 12.

In regard to claim 16: 

Same motivation for combining the respective features of Craymer and Kursun applies herein, as discussed in the rejection of claim 1.  

In regard to claim 17: 
POU820160761US01Page 32 of 34storing an original matrix comprising a plurality of cells, wherein each of the plurality of cells is in a selected state or an unselected state (Craymer, ¶33, 58). 
receiving, from a user device, an original pin, wherein the original pin comprises a plurality of characters (Craymer, ¶118).
Craymer does not explicitly suggest, selecting a bit operation; however in a same field of endeavor Kursun discloses this operation (Kursun, ¶43).

Craymer does not explicitly suggest, generating, based on the original matrix, the original pin, and the bit operation, a modified matrix; however in a same field of endeavor Kursun discloses this operation (Kursun, ¶69, 51, and 8).
 storing the bit operation and deleting the original pin from memory
transmitting the modified matrix to the user device and subsequently deleting the modified matrix from memory; (Craymer, ¶200, 189).
and responsive to receiving a user authentication request from the user device, the request comprising an authentication pin and the modified matrix, authenticating a user(Craymer, ¶120-122, 117).  

 
In regard to claim 18: 
wherein each of the plurality of cells of the original matrix has a state that is selected by a user (Craymer, ¶33).
 
In regard to claim 20: 
Craymer does not explicitly suggest, wherein the bit operation comprises one of an AND operation, an OR operation, a NAND operation, or an XOR operation; however in a same field of endeavor Kursun discloses this operation (Kursun, ¶44).
Same motivation for combining the respective features of Craymer and Kursun applies herein, as discussed in the rejection of claim 17.